Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8)of Olin Corporation pertaining to the Olin Corporation Contributing Employee Ownership Plan of our report dated February20, 2008, with respect to the financial statements of the SunBelt Chlor Alkali Partnership included in the Annual Report (Form 10-K) of Olin Corporation for the year ended December31, 2007, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP Cleveland,
